Nichols, Judge,
concurring:
I concur. The 30-day notice jurisprudence is not a branch of law with which judges are anxious to be identified, but few of us can avoid it. Congress will set 30-day periods. If the time were 2 years, no doubt someone would file still 1 day too late, but the shorter the period, the greater the likelihood of harsh and uneven results. For this reason the time-dishonored 30-day appeal period of the old Standard Disputes Clause for contract cases has been extended to 90 by 41 U.S.C. § 606, or under § 609, 12 months in a “direct access” case in this court. I am not willing by concurring to indicate I would not construe this statute strictly to save the appeal if given any reasonable handle for doing so.
Mr. Ramos had asked for correspondence about his case to be sent to his home. The decision expressly notified him how much time he had to appeal for court review. He retained counsel only on the 16th. No offer of proof is made to show he did not receive the decision on the day his wife receipted for it. No other explanation of the delay is offered.
By our “Charlson” rule, 21(b)(2)(iii) he might on proper motion have established a filing date earlier than the date stamped by the clerk if he could show the facts the rule prescribes. Cf. Charlson Realty Co. v. United States, 181 Ct.Cl. 262, 384 F.2d 434 (1967). This appeal was deposited in the mail in San Antonio, Texas, the seventeenth, and would have had to arrive on the eighteenth to be timely, actually *222the eighteenth or constructively as established pursuant to the rule. Nothing remains possible but a weary shrug and a turn aside to more agreeable objects of contemplation.